 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended,that it be ordered to cease and desist therefrom and to takecertain affirmative action which I find necessary to effectuate the' policies rand pur-poses of the Act.Having found that Upchurch, Clift, and Richardone were dis-charged on October 13, 1955, because they had concertedly presented a requestor a demand for a wage increase, it will be recommended that the Respondent offerto each of them immediate and full reinstatement to their former or substantiallyequivalent positions and make each whole for any loss of earnings suffered as aresult of the discrimination from October 13, 1955, to the date of the offer ofreinstatementsAs the complaint does not allege any violation of the Act in respectto the discharge. of Bland-and Feldhauser, no remedy is incorporated for either, ofthem.Back pay shall be computed in the manner set forth In F.W. WoolworthCo., 90 NLRB 289.CONCLUSIONS OF LAW1.By presenting a concerted demand or request for a wage increase, Upchurch,Clift,Richardone, Bland, and Feldhauser constituted themselves as a labor organi-zation within the meaning of Section 2 (5) of the Act.2.By discharging Upchurch, Clift, and Richardone on October 13, 1955, becauseof their concerted activity in seeking a wage increase, the Respondent has discrimi-nated and is discriminating in regard to their hire and tenure of employment, in'violation of Section 8 (a) (3) of the Act.3.By the discharges the Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act and hasthereby engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]b Upchurch, at the hearing, said he did not want to return to work at $1.86 an hour.I do not view this as an unqualified refusal of reinstatement.Roadway Express,Inc.andMorrice Mulligan Dulin.Case No.11-CA-999.October 24,1957DECISION AND ORDEROn January 11, 1957, Trial Examiner John C. Fischer issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Respondent and the General Counsel filed exceptions tothe Intermediate Report and supporting briefs.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions, briefs, and the entire record in the case, and'The Respondent also requested oral argument.The record, the exceptions, and briefsfully present the issues and the positions of the parties. The request is thereforedenied.119 NLRB No. 13. ROADWAY EXPRESS, INC.105hereby adopts the findings, conclusions, and recommendations of theTrial Examiner but only to the extent that they are consistent with thefollowing : 2The Trial Examiner found that the discharge of employee Dulinviolated Section 8 (a) (1), but not 8 (a) (3) of the Act. Contraryto the Trial Examiner, we find that the discharge violated Section 8(a) (3) and (1) of the Act.In September 1955 Dulin, together with other members of his localunion, was involved in an altercation with several leaders of the localand of the international over a collective-bargaining agreement thathad been negotiated with a group of employers, including Respondent.The altercation ended in a fight and the arrest of several participants,not including, however, Dulin.As a result of this occurrence, theunion leaders decided that the contract: negotiated would -have to bechanged.They at once telephoned J. Robert Wilson, Respondent'svice president in charge of personnel and labor matters, and askedhim to resume negotiations.Wilson hurriedly chartered a plane forhis trip from Akron, Ohio, to Charlotte, North Carolina, the site ofthe new negotiations.Throughout the renewed conferences, the unionnegotiators made repeated bitter mention of those union memberswho had brought on their difficulties.Among those singled out wasDulin.About 6 months after the above-mentioned affray, Dulin sought ajob as a truckdriver at the Respondent's Charlotte, North Carolina,terminal.Respondent considered his application to be among the bestof 178 which it had received for work on certain new routes it wasopening up.Assistant Terminal Manager Hilsheimer made a personalverification of Dulin's references and after a review by TerminalManager Younger, Respondent agreed to hire him. Dulin thereuponquit his job with another trucking company, Johnson Motor Lines,and began working for Respondent on probation under the terms ofa collective-bargaining agreement with the Union, and a like arrange-ment made with him directly, permitting Respondent to terminatehis employment at any time within 30 days of hire without recourse.Beginning on March 5, 1956, he satisfactorily made trips to a numberof cities.On March 23, 1956, according to the account credited by the TrialExaminer, Terminal Manager Younger told Dulin that it was "thehardest thing in the world for him to do," that he had "never run intoanything like this before," but that he would have to let Dulin go"until you get all of your trouble straightened out with the Union .. .you have got to go to the Union, and when you get that trouble2 In view of our conclusion with respect to violation of Section 8 (a) (3) of the Act, wedo not reach or find it necessary to pass upon the Trial Examiner's finding that Re-spondent's conduct in violation of Section 8 (a) (1) at the;time of Dulin's dismissalmade Dulin's discharge discriminatory. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDstraightened out you have got a job as long as you want it as far as weare concerned."Hilsheimer, who was also present at this interview,added that it was a "shame" to see something like this happen to aman like Dulin.Two or three weeks after his discharge Dulin re-turned to the terminal and asked Hilsheimer why he had been fired.Hilsheimer replied, according to the credited testimony, "You havehad union trouble.That is all I know."Younger, similarly inter-rogated later, told Dulin that he could do nothing to have him re-hired; his hands were tied.Younger added, "I can't tell you any-thing; I have a job to think about myself and I am married and havea family." 3Respondent explains the discharge of Dulin as follows : In theearly part of March 1956, Respondent was in the process of amalga-mating and integrating the personnel records of its approximately1,800 truckdrivers at its Akron,, Ohio, office.While examining someof the files, Vice President Wilson, in charge of personnel cameacross the file of Dulin.The name of Dulin "rang a, bell" in Wilson'smind.Inquiring if this was the same Dulin who had been involvedin the intraunion fracas about 6 months earlier, and ascertaining thathe was and that he was still in his probationary period, Wilson or-dered his discharge.Wilson stated that he did not indicate his reasonfor ordering the dismissal of Dulin to the Carolina district managerwho was charged with responsibility for executing the order.How-over, the reason for issuing the release order, according to Wilson,"was the fact that [Dulin] was known to me as being a person ofShort temper and having engaged in a street brawl, that he was notthe type of person possessing the general temperament that we wishedto have on the part of our road drivers."The Trial Examiner accepted this explanation of the discharge ofDulin although he rejected Wilson's characterization of Dulin as a"man of quick anger."He considered the statements by Youngerand Hilsheimer bearing on the reasons for Dulin's discharge as merelyguesses as to Wilson's motive and not evidence against Respondent.We cannot accept Wilson's explanation of his motive in orderingthe discharge of Dulin. It does not ring true.For one thing, hisaccount of the alleged unpremeditated manner in which he happened3In this conversation,Younger also said, according to Dulin,that the latter was dis-charged because of "union trouble...the company had been threatened to let [him] gobefore something happened to the men and the equipment up the road."The TrialExaminer credited Younger's denial that he made such an explanation for the discharge.We do not accept the Trial Examiner's resolution of credibility as to this.At every otherpointwhere Dulin's testimony conflicted with that of Younger,the Trial Examinercredited Dulin over Younger.The Trial Examiner credited other parts of Dulin's versionof the same conversation with Younger.We can therefore perceive no sound basis for hisdiscrediting this particular part of Dulin's testimony.It is certainly not improbable.Onthe contrary,it is consistent with other parts of the credited testimony and furnishes aplausible explanation for Respondent's discharge of Dulin.Accordingly, we credit Dulin'sversion of what Younger told him was the reason for the discharge.' ROADWAY EXPRESS, INC.107:across Dulin's name among the files of 1,800 drivers and recollectedDulin's role in the intraunion squabble is suspicious.For another,itwould seem that if Respondent's concern was solely with Dulin'scapacity as a driver his actual record would outweigh any inferencethat might be drawn from the fact that he had engaged in a fighton his own time in a matter which was not the concern of Respondent.Dulin had been a truckdriver for 9 years, had excellent references,had won a safety award for his driving, and was highly recommendedby his previous employer.Terminal Manager Younger thought sohighly of Dulin that he delayed a week in carrying out the dischargeorder.All this information was available in Dulin's file or could havebeen readily obtained by a telephone conversation with Younger.Apparently,Wilson ignored all of it.Nor did he give Dulin theopportunity of explaining his role in the intraunion fight.Wilsonalso testified that he had received a confidential investigation reporton Dulin which characterized the latter as "a man of quick anger."Respondent did not produce this report at the hearing and Wilsonwas unable to say whether he had received the report before or afterhe had made the decision to discharge Dulin.The Trial Examinerfound that this recital was "suspect," and that Dulin was not shownto be "a man of quick anger" but an entirely normal human being.We agree.Moreover, Wilson testified that he discharged Dulin be-cause he regarded men who got into fights as undesirable drivers.Yet 2 weeks before the employment of Dulin, Younger and Hilsheimer'hired as a driver James Jones, whose application showed on its facethat he had been convicted of assault.At the time of the hearing,Jones was still employed by Respondent.Apparently, Wilson's sub-ordinates were unaware of any restrictive hiring policy as alleged.Finally, we do not agree with the Trial Examiner's conclusion thatthe credited statements of Younger and Hilsheimer that Dulin hadbeen discharged because of union trouble were mere speculations.Onthe contrary, these statements have all the earmarks of statements offact.We find it improbable that Wilson would have ordered thedischarge of Dulin without giving a reason therefor to Dulin's im-mediate supervisors. In view of Younger's temporizing and his con-'ceded reluctance to let Dulin go, it is evident that if Younger did notknow the reason for the firing at the time he was told to dismiss Dulin,he became apprised of it before finally yielding to his superior'sdirective.We therefore accept the statements of Younger and Hils-heimer as admissions bearing on Respondent's motive in dischargingDulin.We conclude, upon the basis of the entire record, that Respondentdischarged Dulin, not because of his temperament, but because of theinsistence of the Union based upon the fact that Dulin had opposed acollective-bargaining agreement negotiated by the Union's leadership. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that by such conduct Respondent discriminated against Dulinin violation of Section 8 (a) (3) and(1) of the Act .4ADDITIONAL CONCLUSION OF LAWBy discriminatorily discharging Morrice Mulligan Dulin Respond-ent has engaged in an unfair labor practice within the meaning ofSection 8 (a) (3) and (1) of the Act.ORDERUpon the entire record in the case,and pursuantto Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that Respondent, RoadwayExpress,Inc., Charlotte, North Carolina,its officers,agents, successors, andassigns, shall :1.Cease anddesist from :(a)Encouraging membership in International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO, or in any other labor organization of its employees, bydiscriminating in regard to hire or tenure of employment or anyterm or condition of employment, except to the extent permitted bythe proviso to Section8 (a) (3) ofthe Act;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform, join or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of suchactivities except to the extent such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Morrice Mulligan Dulin immediate and full reinstate-ment to his former or a substantially equivalent position, withoutprejudice to the seniority or other rights and privileges previouslyenjoyed by him.(b)Make whole Morrice Mulligan Dulin for any loss of pay he mayhave suffered by reason of the Respondent's discrimination againsthim, in the manner set forth in the section of the Intermediate Reportentitled "The Remedy."4 SeeRoadway Express, Inc.,108 NLRB 874, which involved Respondent and anotherlocal of the Teamsters Union.The Board found in that case that Respondent, underpressure from the union,had contrived a pretext for discharging two employees who werein disagreement with the union's leadership. ROADWAY EXPRESS, INC.109(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back pay dueand the rights of employment under the terms of this order.(d)Post at its plant at Charlotte, North Carolina, copies of thenotice attached hereto marked "Appendix A." 5 Copies of said notice,to be furnished by the Regional Director for the Eleventh Region,.shall, after being duly signed by Respondent or its official representa-tive, be posted by Respondent immediately upon receipt thereof, andmaintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to,employees customarily are posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order as to what stepsRespondent has taken to comply herewith.MEMBERSRODGERSandJENKINStook no part in the consideration.of the above Decision and Order..5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT encourage membership in International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL-CIO, or in any other labor organization of ouremployees, by discriminating' in regard to hire or tenure of em-ployment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organiza-tion, to form, join, or assist any labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labor 110DECISIONSOF NATIONAL LABORRELATIONS BOARDorganization as a condition of employment, as authorized, in:Section 8 (a) (3) of the Act.WE WILL offer Morrice Mulligan Dulin immediate and full re-instatement to his former or a substantially equivalent position,,and will make him whole for any loss of pay suffered as a resultof the discrimination against him.All our employees are free to become, remain, or refrain frombecoming or remaining, members of the above-named union, orany other labor organization, except to the extent that this rightmay be affected by an agreement in conformity with Section 8-(a) (3) of the Act.ROADWAY EXPRESS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days fromthe datehereof,,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe proceedings herein authorized by and conducted in accordance with theprovisions of Section 10 of the Labor Management Relations Act, 1947 (61 Stat. 136),hereafter called the Act, were initiated by the filing of a charge on April 5, 1956,by Morrice Mulligan Dulin, an individual, against Roadway Express, Inc., hereincalled Respondent.Based upon this charge the General Counsel of the NationalLabor Relations Board, separately designated as General Counsel and the Board,issued a complaint against Respondent dated May 21, 1956, alleging that theRespondent had engaged in unfair labor practices affecting commerce, in violationof Section 8 (a) (1) and (3) I of the National Labor Relations Act.More spe-cifically, the complaint alleged that the Respondent on or about March 23, 1956, atitsCharlotte truck terminal, discharged and thereafter failed and refused to reinstateitsemployee,Morrice M. Dulin, in order to encourage membership in a labororganization, and in order to interfere with, restrain, and coerce him and its otheremployees in the exercise of the rights guaranteed in Section 7 of the Act.The Respondent duly filed its answer denying the commission of the aforesaidunfair labor practices on May.29, 1956, and affirmatively pleaded that Morrice M.Dulin was a new employee who had not completed his probationary period ofemployment at the time of his discharge and, therefore, had not qualified to becomea permanent employee.That Dulin was separated from his employment becausehe was considered as possessing undesirable qualities or characteristics for a perma-nent employee of the Company.' "SEC. 7. Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargaining or othermutual aid or protection, and shall also have the right to refrain from any or all of suchactivities except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorized insection 8 (a) (3)."SEc. 8. (a) It shall be an unfair labor practice for an employer-"(1) to interfere with, restrain, or coerce employees in the exercise of the :rightsguaranteed in section 7;aoaaaaa"(3) by discrimination in regard to hire or tenure of employment or any term orcondition of employment to encourage or discourage membership in any labororganizationo r g a n i z a t i o n : ROADWAY EXPRESS, INC.111Copies of the charge, complaint, answer, and other pertinent process were dulyserved upon all parties in interest.Pursuant to notice, a hearing was conductedat Charlotte, North Carolina, on July 24, 1956, by Trial Examiner John C. Fischer,duly designated by the Chief Trial Examiner.All parties were present and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce evidence pertinent to the issues involved, to argue orally upon the record,and to file written briefs and proposed findings and conclusions within a fixed timefrom the close of the hearing.Respondent Counsel Rabe moved to dismiss thecomplaint at the conclusion of General Counsel's case-in-chief, and renewed hismotion at the close.This motion is disposed of herein.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.BUSINESSOF THE EMPLOYERRoadway Express, Inc., is now and has been at all times material herein, a corpora-tion engaged in hauling freight as a common carrier by motor vehicle into andthrough the States of North Carolina and South Carolina, among other States,under certificates issued by the Interstate Commerce Commission, with dock andterminal facilities located in Charlotte, North Carolina, as well as elsewhere. Inthe course and conduct of its business operations during the past year, which periodis representative of all times material herein, Respondent received revenue totalingmore than $40,000,000 derived from its interstate operations.It is admitted and I find that Respondent's operations affect interstate commercewithin the meaning of Section 2 (6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpersof America,AFL-CIO,isa labor organization admitting to membership employeesof the Respondent at its Charlotte terminal.III.THE UNFAIR LABOR PRACTICESThe DischargeThe opening statement of Counsel Griffin to the Trial Examiner charged thatDulin, a newly hired truckdriver, was fired by his employer, Roadway Express,Inc.,because that Company was afraid of having difficulty with the TeamstersUnion.Hence, the alleged contravention of Section 8 (a) (3) of the Act.On September 1, 1955, Dulin, an experienced 2 truckdriver, had been employedby Johnson Motor Lines for the preceding 5 years.Dulin continued with JohnsonLines until March 3, 1956, when he quit, after giving notices and went to work asa "longline driver" for Respondent Roadway.On March 23, he was discharged bydirection of the Akron home office of Respondent after having driven to Chicago,Detroit, Cleveland, Cincinnati, St. Louis, Akron, and Memphis.Dulin describedthat he received a note when he came in to work on the morning of March 22 toreport to Terminal Manager Younger or Assistant Manager Hilsheimer before goingout on the next trip. Being unable to contact Younger that day, Thursday, Dulinmet Younger and Hilsheimer on Friday.He quoted Younger as saying they wouldhave to let him go "until he got all of his trouble straightened out with the Union."Younger, however, stated that his reason for dismissing Dulin was "instructionsreceived from my immediate superior."Dulin's Trouble With the Union (a cause celebre)Dulin's difficulty with the Union was occasioned by a fight, fracas, or near riotwhich occurred on the first Saturday or Sunday of September 1955-Dulin believesSaturday-Roadway's vice president and public relations officer, indicates Sunday.The fracas culminated a meeting in Charlotte, North Carolina, called and held bynational and local officials of the Teamsters Union headed by James Hoff a of Detroit.Some 700 rank-and-file local members congregated for the purpose of accepting2Evidence was introduced which showed that Dulin had won a trophy for safe driving,as well as the unrefuted testimony that of 178 applicants, his was one of the best everreceived by Manager Johnson. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDor refusing a proposed"Over-the-Road Agreement,For the Period September 1,1955 and ending August 31,1961."Dulin's recital of the events to Charlotte Man-agerYounger, shortlyafter discharge,was as follows:I told him that we had a meeting down there at the Fox Theatre in Charlotte,and I said we got in a meeting and Jimmie Hoffa, a fellow by the name ofCaviner, Flynn,Gunter and Ed Hargett were present representing the Union,and so Hoffa got up and read the contract or read what he wanted us to hear.When he read it he would read a page and then skip over and turn a page andread another little paragraph,and asked was there any questions,and so theysaid they did not have time, that they had to go to another meeting scheduledinWinston-Salem and that they had to be there that night,and so"We don'thave time."He said, "We will presume that the contract is accepted," andhe said "Everybodyin favor of it stand up," and he said a big number, some-thing like 700 and some was for it and said who was against it and said 60or 80 or 100 was against it, and said the contract is accepted so that endedthe meeting.Then theystarted filing out of the theatre,and in the meantimeon the inside there had been several men who tried to get the floor, wantedto ask questions and he saidthat theydid not have time; and he said themeeting was over so they started filing out of the theatre and downstairs tothe street,there was I would say ten or twelve maybe of us or more,I don'tremember,standing out in front.One of the men suggested when they comeout that we stop them and talk to them and find out what we had.We didnot know any more than we knew before when we came down there. So Hoffa,Jimmie Hoffa, Caviner,Flynn, and Gunter came out the door. So we walkedup to them and told them we would like to talk to them, and Jim Hoffa saidhe did not have anything to say, that he had said everything that he was goingto say, and one of the employees reached and got a hold of his arm or some-thing and Gunter ran up, Al Gunter ran up and with his hand drew backlike he was going to hit him,and when he did I walked up and caught himby the lapel like that(Dulin illustrated)facing him and kind of pushed himback to the doorway of the theatre.The next thing I knew I looked aroundand Jimmie Hoffa was on the ground and I don't know how. I know I didnot hit him or touch him,and I never did hit Gunter,but he was beggingme not to, he was a sick man and all of that stuff,and he told some of theboys that we did not have any business coming down there. I did not hearthat but he told some of the boys that we did not have any business comingdown there,the contract was accepted two weeks ago, and the next thing Iknew, down on the corner I believe it was Third Street and Tryon,I lookeddown there and they were having a free for all out in the street, Caviner andHoffa and Flynn and then the boys that were involved in it was George Spurling,McCoy, Alexander and Lynch.Well then, the police came along andbroke it up and that was the end,and they arrested Jimmie Hoffa, Caviner,Flynn,McCoy, Spurling and Lynch,no McCoy was not arrested.Q. Is that the story that you told Mr. Younger at that time?-A. Yes.Q.What did he say if anything?-A. He asked me, he said,"Are you surethat you did not hit Gunter or strike him anywhere,"and I said,"No, I didnot hit him, I just held his coat or lapel facing him."The Trial Examiner accepts the above as a forthright recital of the facts con-cerning Dulin's participation in the fracas.The cogent background evidence anentthe fracas or near riot as cognized by Roadway is contained in the following testi-mony given by J. Robert Wilson,vice president in charge of personnel and labormatters for Respondent Roadway:During the late summer or early fall of 1955, I was engaged in, as a memberof the negotiations committee on behalf of the employer in connection withthe negotiations which resulted in the so-called Carolina Over the Road Agree-ment, called the Cartage Agreement.As a result of the joint committee,namely the representatives of the employer and the unions,we reached anagreement on the road contract the very last part of August,either on the31st or September 1st. It was subject to ratification by the membership ofthe various affected local unions.Itwas scheduled for presentation to themembership of the Charlotte local on a Sunday. I do not recall the specificdate, our agreement having been reached and signed by the representative ofthe parties,I returned to Akron,Ohio on Saturday.I received a call lateSunday afternoon that the negotiations had blown up as a result of a streetbrawl that had occurred in Charlotte,and it would be necessary for me to ROADWAY EXPRESS, INC.113return immediately to resume negotiations of the contract.Being unable toprocure commercial transportation, I got the services of a private plane andreturned that night, and upon reconvening with the Union representatives, sev-eral had visible bruises, black eyes, etc., and there was quite a bit of commentas to what the Hell happened here, and you can imagine the things, and duringthe course of the next few days there was repetition as to the names of theparties who had been involved.One of those persons referred to was CottonDulin, Cotton I understand being his nickname. It was stated that the entirefracas involved Johnson Motor Lines drivers. [These were] the circumstancesunder which the name Dulin came to my attention.Dulin is Hired and FiredAbout 6 months after the fight or fracas had occurred Dulin heard that Roadwaywas putting on, permanently, some new routes out of Charlotte.After some threeconferenceswithManager Younger and Assistant Manager Hilsheimer, Dulintestified that he was employed on the basis "if my record turned out all right,nothing against me, no accidents or anything like that."Having resigned fromJohnson on March 3, he started to work on March 5 and successfully completedseveral longline trips to various cities.On March 23, Dulin was discharged byManager Younger in presence of Hilsheimer.He quoted Younger as follows: "Itis the hardest thing in the world for me to do. I never run into anything like thisbefore.We are going to have to let you go..We will have to let you go untilyou get all of your trouble straightened out with the union."Dulin asked whatwas meant by trouble with the union and was told: "Well, you have got to go tothe union, and when you get that trouble straightened out you have got a job aslong as you want it as far as we are concerned."Dulin further quoted Youngeras stating that if he had known that anything like this was going to happen, hewould never have hired Dulin; that he did not know what to do-concluding: "Iwas supposed to let you go a week ago." (Dulin quoted Hilsheimer as saying thatitwas a shame to see something happen to a man like that.)On examination,Younger was asked by Counsel Rabe if he said that "you would have to let him gountil such time as he got some things straightened out with union."Turning to theTrial Examiner, Younger asked:Q. Could I give you a little background on the conversation?TRIAL EXAMINER: Answer yes or no, and make such explanation as you wish.A. In the course of the conversation; Mr. Dulin asked why he was beingdischarged, and naturally I did not know why he was being discharged, andin the course of the conversation it was asked if he could go to the union forthem to represent him and get it straightened out, and I did say yes.Q. (By Mr. Rabe.) Who asked if it was all right?-A. Mr. Dulin.Q.He asked if you had any objection if he went to the union or if you thoughthe could get any help.-A. Well, in the course of the conversation it came upthat naturally he being a member of the union, and that we were discharginghim within the thirty days probation, if the union could represent him or ifhe could go down to the union hall, and of course I told him that was theplace for him to go.The Trial Examiner does not accept this version, because it appeared to him thatYounger was equivocating.Younger's explanation is patently untenable.Conflicting Testimony of the DischargeAt Dulin's second meeting with Younger in which he had recited the events ofthe fracas, it was arranged that he should "come back in a few days."Dulin wentback about the second week in April to see Younger, but in Younger's absence,saw Hilsheimer instead. In response to his request for information or help he wasadvised by Hilsheimer that the only thing Hilsheimer knew was: "You have hadunion trouble."Dulin testified that as he started to leave, Hilsheimer followedhim out on the walkway and volunteered that he had a friend in the Federal Bureauof Investigation quoting: "I will talk to him and see if there is anything that canbe done about it, or any way that he can [help].As far as we are concerned thecompany would be behind him one hundred percent to break the union trouble up."Hilsheimer's differing version was: "I recall discussing in person with him wherethe FBI was mentioned.Mr. Dulin said to me that his release might be connectedwith a case that he was familiar with in Baltimore that the FBI was working onand there was some discussion between us on that."Hilsheimer stated thatDulin476321-58-vol. 119-9 114DECISIONS OF NATIONAL LABOR. RELATIONS BOARDbroached the subject of the FBI, but the Trial Examiner was convinced that Dulinwas giving the truthful version on this issue.Hilsheimer also quoted Dulin asindicating that he "suspected that the union was at fault more so than the company,and that he was discharged for that."Although Dulin did not file a charge againstthe Union, he did not repudiate this allusion.The following week, however, Dulin was successful in meeting Younger.Dulin'saccepted and credited testimony in this connection was:A. I asked him if he could give me any information because he had toldme to come back, and he told me that he could not. He said his hands weretied, they could not do anything, and said "I can't tell you anything else aboutit."He said "I wish I could but I cannot tell you anything," he said, "I have ajob to think about myself and I am married and have a family."Q. Did he tell you whether the decision to discharge you was his or not?-A. Yes, sir.He said it was not his own idea, he saidit come out of the mainoffice from Akron, Ohio.He did not tell me by whom it was sent, he just saidit come from the main office.Q. Did he tell you the reason given to him?-A. Yes, sir, he said it wasunion trouble,he said the company had been threatened to let me go beforesomething happened to the men and the equipment up the road.[Emphasissupplied.]Younger categorically denied telling Dulin that the Company had been threatenedif he were retained.His story was that Mr. O. T. Lippard, his immediate super-visor with offices in Winston-Salem, conveyed to him Akron general offices' ordersto fire Dulin, that he asked Lippard the Company's reason, and that he, Lippard,did not know.Younger persists to this day that he has never been told the reason?The Trial Examiner accents the fact that Younger has never been told the reasonfor Dulin's dictated discharge because Mr. Wilson, the Company's expert in laborrelations, did not choose to explain his decision to his subordinates in the field.Younger, personally confronting Dulin felt compelled and did offer his explanation"union trouble."Wilson's Version of Dulin's DischargeJ.Robert Wilson, Roadway's vice president in charge of employee and employerrelations, testified that in the early part of March 1956 the Company was in theprocess, at the Akron office, of amalgamating and integrating the records relatingto some 1,800 road drivers.While reviewing individual files, about the middle ofMarch 1956, Wilson came across the name of Dulin. (Wilson admitted that he didnot review all individual files.)He testified that he had not carried the name"Dulin" in his memory for the previous 5 months but, "it rang a bell and I thenmade further inquiry because of the name, as the full name was presented [MauriceMulligan Dulin] I did not connect it and I had reference to the part of CottonDulin."Wilson stated: "I made inquiry to ascertain whether this was the Dulinwho had been with Johnson Motor Lines, to ascertain the identity, if he was thesame individual that had been involved in or reportedly involved in the streetfight the preceding September . . . I learned that it was the same Dulin."Wilsontestified that he did nothing else other than to look over the file which was on hand.Wilson stated that heascertained from the file, whichwason hand,thatDulin"was still within the probationary period as covered by the employment applicationform and the applicable union contract." 4Wilson continued: "Finding that he3 That Younger was sympathetic to Dulin and could advance no good reason to fire himother than for "union trouble" is evidenced by the fact that when Dulin came to him andasked him to fill out forms for unemployment compensation he wrote that Dulin was "letgo for lack of work." Younger's explanation in this connection was : "Because there aretwo forms that the unemployment office fills out, one is a form without disqualificationfor benefits and one is with disqualifications, and in my own opinion that I had receivedinstructions from our general office, or from my immediate superior to release him, I couldnot put any reason down because I did not know the reason, so therefore I put the nextthing which was lack of work.And lie would be eligible for benefits under the un-employment."Younger was so distressed with having to fire Dulin, by direction, that,according to driver J. R. Jones, "he took it up with his wife." Younger knew that Dulinwas a competent road driver of 9 years' experience, but was an unfortunate victim ofcircumstances-he became involved in an intraunion fracas.dAt the time Dulin went to work, he was under a temporary agreement : "that the firstthirty days of such employment shall be on atemporaryorprobationary 'basis,duringwhich period the employer may terminate the undersigned's employmentwithout anyrecourseon the part of the undersigned." [Emphasis supplied.] ROADWAY EXPRESS, INC.115was within the applicable probationary period, I had summary orders prepared forhis release and notified the people in Carolina, I notified our district manager[Lippard]."Wilson said that he did not indicate his reason for dismissing Dulinto the Carolina district manager.He testified: "Well, the reason for the issuanceof orders of release was the fact thathe was known to me as being a person of shorttemperand having engaged in a street brawl, that he was not the type of personpossessing the general temperament that we wished to have on the part of our roaddrivers."Wilson explained that as a part of Roadway's employment procedure a directinvestigation by a separate confidential agency is initiated at the time of the decisionto employ an individual and added: "all answers must be expeditiously returned aswe must have them prior to the first thirty days of employment."Wilson testifiedthat the particular investigators' reports were received after Dulin's hiring, butwithin the 30 days, noted that "he [Dulin] was a man of quick anger."Wilsonsaid he couldnot sayfor certainthat hehad received the confidentialinvestigationreport at the time he issued his instructionsfor Dulin's dismissal,stating: "I dorecall a recheck of the information that we had on file in the general office at thattime, andwhether it is a retroactive piece of information or not, I do not know."The record is not clear as to whether Wilson ascertained from the file on hand, orfrom the confidential report (if a retroactive piece of information) that "he was aman of quick anger."The recital is rendered suspect.From his observation andstudy of the whole record, however, the Trial Examiner is of the opinion thatDulin was not shown to be "a man of quick anger" but was an entirely normalhuman being.Wilson further testified that if Dulin had passed the 30-day pro-bationary period specified in the union contract, he would not have directed Dulin'sdischarge because, under the grievance procedure of the contract with the Union,Roadway would have waived its right of summary dismissal by having kept himbeyond the 30-day period.Wilson also testified that the Union played no partin his decision to dismiss Dulin.His material testimony in this connection on directexamination by Respondent Counsel Rabe was as follows:Q. (By Mr. Rabe.) In reaching your determination to issue the instructionfor dismissal of Mr. Dulin, did you or had you been urged by any represent-atives of the Teamsters Union to take such action?-A. I was not.Q.Were you ever contacted by any union representative in reference toMr. Dulin's dismissal?-A. I was not.General Counsel Griffin admitted: "We made no contention and did not intro-duce any proof as to whether or not any member of any union specificallyrequested the company to take action." In this connection the General Counselargued:I believe that the only inference that can be drawn is that it was done eitherat the Union's request, of which I agree that there is little or no evidence inthe record,or else fromMr. Wilson'spremonitionthat theymighthave difficultywith the Union if they retained him."It is obvious that a finding cannot rest merely upon guess, suspicion, or specula-tion predicated upon inferences arising from widely separated and unconnectedincidents.Particularly is this so when inferences are utilized to overcome directand positive testimony.SeeIndiana Metal Products Corp. v. N. L. R. B.,202 F.2d 613;A. E. Staley Mfg. Co. v. N. L. R. B.,117 F.2d 868, andMartel MillsCorp. v. N. L. R. B.,114 F. 2d 624. In the last cited case the court refused enforce-ment of the Board's order against the Company for an alleged discriminatorydischarge of an employee.The motivating cause was in issue as it is here.TheBoard had found an improper motive based upon circumstantial proof. In rejectingthe finding as not substantially supported, the court stated, quite appropriate to theinstant situation, as follows: "We do not lose sight of the fact that our inquiryiscentered upon the motivating cause of the employer's action.The task is adifficult one.It involves an inquiry into the state of mind of the employer. Suchinquiry is laden with uncertainties and false paths.Obviously our chief guide is thewords of the witness under oath who undertook to disclose the workings of hismind.If his explanation is a reasonable one, the onus is upon the Board to establishthe falsity of this explanation and the truth of its own interpretation."This sameline of reasoning is applicable to Manager Younger's statements in discharging Dulinexcept that Younger was merely carrying out a directive and, it is found, gratuitouslyoffered his own explanation for Dulin's discharge. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDResume of the FactsMorrice Mulligan Dulin, a member of the International Teamsters Union Local71 and an experienced long-line truckdriver for many years, became involved onSeptember 1, 1955, in a "fracas or near riot" at the conclusion of a statewide con-ference held in Charlotte, North Carolina.This fracas required police interventionwith the arrest of several participants.Dulin forcibly restrained an officer of thelocal union from striking Dulin's friend who was attempting to engage nationalunion leader, Jimmie Hoffa, in discussion.Among those engaged were nationaland local officials and supporters of Teamsters Union on the one side, and localrank-and-file members on the other.Then, on March 3, 1956, Dulin, having quithis former employer, Johnson Motor Lines, was hired by Respondent Roadway.Next, on March 23 Dulin was discharged by Charlotte Terminal Manager Younger"until he got all of his trouble straightened out with the Union.... Well, youhave got to go to the Union, and when you get that trouble straightened out youhave got a job as long as you want it as far as we are concerned." Dulin's dismissalhad been directed to Younger from Roadway's Akron headquarters via Winston-Salem Regional Manager Lippard.Vice President Wilson hadpersonallyorderedthe discharge during Dulin's 30-day probationary period because he decided thatDulin was a man of quick anger and not the type of person possessing the generaltemperament that Roadway demanded of its road drivers. In light of the record,local Charlotte officials wereneverinformed of the official reasons for Dulin's dis-charge, and there is no evidence in the record that the Union requested the discharge.Although Dulin suspected the Union as being more at fault than the Company andwas in a mood to go to the union hall and "rub them up," he filed no such chargewith the Board.The fact is found that Dulin was dismissed by Manager Younger"by direction from his superiors" but for reasons not communicated to him. (Thisaction he took was against his will.)He was asked by Dulin to assign his reasonsand did the only thing a reasonable boss could do, namely, offer what he thoughtcould be the only logical reason-"union trouble," because Dulin's involvement inthe fracas was a matter of common knowledge throughout the local truckdrivingfraternity, and was known to him.The question then arises whether a discharge or dismissal "until he got all of histrouble straightened out with the union" constitutes a violation of the Act. It isfound to be violative of Section 8 (a) (1) of the Act.ConclusionThe complaint alleges that Respondent discharged and refused to reinstate Dulinin order to encourage membership in a labor organization;and in order to interferewith,restrain,and coerce him and its other employees in the exercise of the rightsguaranteed in Section 7 of the Act.The normal effect of the words usedby Youngerin carrying out his unexplained direction from higher authority was discriminatoryin that it tended to interfere with, restrain,and coerce him and other employees inthe exercise of his rights to join or refrain from joining a union by forcing him togo to the Union in order to get his trouble straightened out.Younger was actingwithin the scope of his authority.Therefore under the applicable rules of agency,his words are imputed to the Company because all corporate action is,of necessity,vicarious.In each case where an employer is charged with a violation of Section8 (a) (3), the Board must determine whether the complaining employee was infact discriminated against because of activities which are protected by Section 7 ofthe Act.(Cf. Twentieth Annual Report of the National Labor Relations Board,1955.)Such discrimination also violates Section 8(a) (1) independently, andmay be found to violate that section alone.Such is found to be the case here-onlya violation of Section 8 (a) (1).However,whether viewed as a violation of Sec-tion 8 (a) (3) or 8(a) (1), the remedy is the same and the employee's right toreinstatement and back pay is the same.SeeOlin Mathieson Chemical Corporation,114 NLRB 486;Tex Togs,Inc.,112 NLRB968; Brookville Glove Company,116NLRB 1282;Marlin Firearms Company,116 NLRB 1834. Somewhat comparablesituationswhere violations of Section 8 (a) (3) were found by the Board are il-lustrated inInsulation Contractors of Southern California, Inc., etc.,110 NLRB638, and P. R.Mallory & Co.Inc.,111 NLRB 38.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. WESTINGHOUSE ELECTRIC CORPORATION117V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices in vio-lation of Section 8 (a) (1) of the Act it will be recommended that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.It has been found the Respondent discriminatorily discharged Morrice MulliganDulin on March 23, 1956. In view of the foregoing findings the Trial Examinerwill recommend that the Respondent make an offer of reinstatement to Morrice Mulli-gan Dulin; it is recommended that the Respondent make whole Morrice MulliganDulin for any loss of wages he may have suffered as the result of the discriminationagainst him by payment to him of a sum equal to the amount which he nor-mally would have earned as wages from the date on which the Respondent dis-charged and failed to reinstate him to date, less his net earnings during such period(Crossett Lumber Company,8NLRB 440, 497-498), said back pay to be com-puted on a quarterly basis in the manner established by the Board in F.W. Wool-worth Company(90 NLRB 289). The Respondent upon request shall make avail-able to the Board or its agents for examination and copying all payroll, socialsecurity and personnel records and reports, and all other records and reportsnecessary to determine the amounts of back pay.The nature of the unfair labor practices committed by the Respondent indicatea general purpose to limit the lawful rights of employees and persuade the TrialExaminer that such practices are potentially related to similar unfair labor prac-tices, the future commission of which may be reasonably anticipated from theRespondent's past course of conduct.The preventive purposes of the Act will bethwarted unless the recommended order is coextensive with the threat. It is there-fore recommended that a broad cease-and-desist order issue against the Respondent.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent Roadway Express, Inc., is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2.By discriminatorily dischargingMorriceMulligan Dulin the Respondent hasengaged in an unfair labor practice within the meaning of Section 8 (a) (1) ofthe Act.3.By such discrimination, including the failure to reinstate this employee withoutprejudice to his seniority and other rights and privileges, the Respondent has in-terfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act and has thereby engaged in and are engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Westinghouse Electric Corporation (Meter Plant)andInterna-tional Union of Electrical Radio and Machine Workers, AFL-CIO, Petitioner.Case No. 11-RC-901. October 24, 1957ORDER DENYING MOTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on December 14, 1956, amongcertain employees at the Employer's Raleigh, North Carolina, plant.At the conclusion of the election, the parties were furnished a tallyof ballots which showed that the Petitioner failed to obtain a majorityof the ballots cast.On December 21, 1956, the Petitioner filed ob-119 NLRB No. 26.